Citation Nr: 1642965	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss. 

2.  Propriety of a reduction of rating for bilateral hearing loss from 50 percent to 30 percent.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to April 1965 and September 1966 to October 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that reduced the rating assigned for bilateral hearing loss from 50 percent to 30 percent, and implicitly denied a claim for increased rating for hearing loss. 

In August 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Throughout his appeal, the Veteran has indicated that he was unable to work as a result of his service-connected bilateral hearing loss.  Therefore, the Board included consideration of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In February 2010, the Veteran submitted a claim for an increased rating for bilateral hearing loss.  At that time, the Veteran was assigned a 50 percent rating based on findings from a January 2007 VA examination.  The Veteran was provided a VA examination in June 2010 in connection with the claim for increased rating.  Based on that examination, the RO proposed to reduce the Veteran's rating from 50 percent to 20 percent in a January 2011 rating decision.  Subsequently, an April 2011 rating decision decreased the Veteran's rating for bilateral hearing loss from 50 percent to 30 percent. 

During the August 2016 Board hearing, the Veteran testified that he failed a Department of Transportation hearing examination in connection with his occupation as a commercial truck driver.  He stated that he then was terminated from employment because he could not pass the hearing examination.  He stated that he does not understand how his disability rating was reduced when his hearing has worsened since the January 2007 VA examination. 

In light of the Veteran's testimony and the evidence he submitted regarding his Department of Transportation hearing examination, the Board finds that additional VA medical examination is needed to resolve the issues on appeal. 

The issue of whether the rating reduction from 50 percent to 30 percent for bilateral hearing loss was proper is inextricably intertwined with the increased rating claim.  If the disability rating for the Veteran's service-connected bilateral hearing loss is increased, that may impact the propriety of the reduction claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Action on the propriety of the reduction claim is therefore deferred pending completion of this remand. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Contact the Veteran and request the names and addresses of all medical care providers, VA and non-VA, who treated him for bilateral hearing loss since February 2010.  After securing any necessary releases, obtain those records. 

2.  Schedule the Veteran for a VA examination to ascertain the severity of bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected bilateral hearing loss is worse than shown on some prior examinations.  The examiner should conduct all necessary tests to determine the current severity of bilateral hearing loss.  The examiner should state what impact, if any, the Veteran's bilateral hearing loss has on his occupational functioning and daily living.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected posttraumatic stress disorder, bilateral hearing loss, and tinnitus.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to service-connected disabilities.

3.  Then readjudicate the claims, to include whether referral for consideration of an extraschedular rating for bilateral hearing loss is warranted.  38 C.F.R. § 3.321(b)(1) (2015).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

